NUMBER 13-09-00607-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


TEXAS DEPARTMENT OF PUBLIC SAFETY,                                         Appellant,

                                          v.

SENTHIL KUMAR RAMAMURTHY,                                                   Appellee.


                   On appeal from the 92nd District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION

          Before Chief Justice Valdez, Justices Yañez and Vela
                   Memorandum Opinion Per Curiam

      This case is before the Court on a joint motion to reverse and render judgment

effectuating the agreement of the parties. The parties have reached an agreement with

regard to the disposition of the matters currently on appeal. Pursuant to agreement, the

parties request this Court to reverse and render judgment effectuating the parties’

agreement. See TEX . R. APP. P. 42.1(a)(2)(A).
       The parties have agreed that the Court should reverse and render judgment on

Ramamurthy’s petition for expunction by rendering the following order: (1) Ramamurthy is

not yet entitled to an expunction of records related to his arrest on or about May 2, 2008

because the statute of limitations on the underlying offense had not expired before the

petition for expunction was filed; (2) Under TEX . CODE CRIM . PROC . art. 12.01(6), the statute

of limitations for Possession with Intent to Deliver a Controlled Substance is three years

from the date of the commission of the offense, which period, in the instant case, will not

expire until at least May 2, 2011; and (3) in order to comply with TEX . CODE CRIM . PROC . art

55.01(a)(2)(A)(i), Ramamurthy must wait until the statute of limitations has expired before

he files a petition for expunction of records related to the instant arrest.

       We REVERSE the judgment, RENDER judgment effectuating the parties’

agreement as follows: (1) Ramamurthy is not yet entitled to an expunction of records

related to his arrest on or about May 2, 2008 because the statute of limitations on the

underlying offense had not expired before the petition for expunction was filed; (2) Under

TEX . CODE CRIM . PROC . art. 12.01(6), the statute of limitations for Possession with Intent

to Deliver a Controlled Substance is three years from the date of the commission of the

offense, which period, in the instant case, will not expire until at least May 2, 2011; and (3)

in order to comply with TEX . CODE CRIM . PROC . art 55.01(a)(2)(A)(i), Ramamurthy must wait

until the statute of limitations has expired before he files a petition for expunction of records

related to the instant arrest. In accordance with the agreement of the parties, costs are

taxed against the party incurring same. See TEX . R. APP. P. 42.1(d).

                                                           PER CURIAM

Delivered and filed
the 11th day of March, 2010.




                                               2